 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
CONSULTING AGREEMENT
 
 
This Consulting Agreement is made between Thomas A Kroll, whose address  is
59196 Clover Road, Mishawaka, IN  46544 (hereinafter “Consultant”) and CTS
Corporation, an Indiana corporation, whose address is 905 West Boulevard North,
Elkhart, Indiana 46514 (hereinafter “CTS”).


WHEREAS, CTS wishes to benefit from the skills and abilities of Consultant and
Consultant is an independent contractor who has agreed to provide his services
to CTS upon the terms and subject to the conditions set out in this Agreement;


NOW THEREFORE, in consideration of the foregoing, the parties agree as follows:
 
 
 
1.
Term.  Effective April 1, 2014, Consultant shall supply professional services to
CTS for a term of six (6) months.  This Agreement shall automatically expire on
September 30, 2014.  The parties may agree to renew this Agreement or to extend
the term of this Agreement upon mutual written consent.

 
 
 
2.
Scope of Consulting and Advisory Services.  During the term of this Agreement,
Consultant agrees to remain available on an irregular, part-time basis to render
consulting and advisory services consistent with his professional background and
experience.

 
 
      3.  
Consultant’s Fee.  In consideration for consulting services, CTS shall pay to
Consultant five thousand dollars ($5,000) per month.  Consultant shall be
required to work no more than twenty (20) hours per month on average.



 
In the event that Consultant must incur charges or expenses in connection with
the performance of services hereunder, CTS agrees to reimburse Consultant for
such expenses, provided that Consultant obtains CTS’ approval prior to incurring
such expenses. Consultant agrees to submit requests for reimbursement of
expenses in the manner prescribed by CTS and to provide such supporting
documentation as CTS deems reasonably necessary.



Upon expiration of this Agreement, Consultant’s fee shall be paid until the date
of expiration and authorized and documented expenses incurred by Consultant
prior to the date of expiration shall be reimbursed.


Consultant shall at all times pay any and all taxes, including, without
limitation, any self-employment taxes, required by law to be paid by an
independent contractor in relation to the provision of the services, or receipt
by him of the fee or both (including any interest or penalties imposed in
respect of such payments).


Consultant shall indemnify and keep indemnified CTS for all time from and
against any and all costs, claims, penalties, liabilities and expenses incurred
in respect of income tax, social security or other taxes or contributions due by
Consultant in relation to the provision of the services or payment of the
fee.  Without prejudice to the foregoing, if for any reason CTS shall become
liable to pay, or shall pay, any taxes or other payments, CTS shall be entitled
to deduct from any amounts payable to Consultant all amounts so paid or required
to be paid by it in that respect.


CTS shall not have any obligation to pay for or keep in effect any health, life
or other insurance for the benefit of Consultant, pay any employment or similar
taxes, make any tax withholdings or provide any benefits to Consultant that CTS
provides to its employees.


   4.  
Independent Contractor. Consultant shall at all times be an independent
contractor under this Agreement, and not a co-venturer, agent, employee or
representative of CTS and no act or omission shall in any way be binding upon or
obligate CTS.  No change in Consultant’s duties shall result in or be deemed to
be a modification of the terms of this Agreement. Consultant hereby represents
and warrants to CTS that Consultant is an independent contractor for all
purposes, including but not limited to tax purposes. Nothing in this Agreement
shall be construed as or have the effect of constituting any relationship of
employer and employee between CTS and Consultant.



Consultant shall not have any right or power whatsoever to contract on behalf of
CTS or bind CTS in any way in relation to third parties unless specifically
authorized to do so.


 
Consultant shall indemnify and keep indemnified CTS for all time from and
against any and all costs, claims, liabilities and expenses incurred in respect
of Consultant's engagement by CTS or his performance (or non-performance) of the
services including in respect of any act, neglect or default of Consultant.



 
5.
Assignment of Intellectual Property.  Consultant agrees to, and does hereby
sell, assign and transfer to CTS, Consultant’s entire right, title and interest
in and to all works, findings, reports, writings, inventions, disclosures,
discoveries, trade secrets, shop rights, proprietary rights, improvements,
processes, developments, methods, formulas and designs Consultant may write,
invent, conceive, discover, develop or learn during, or in connection with,
consulting and advisory services performed by Consultant for CTS (hereinafter
referred to as “Work Product”).  Consultant agrees to disclose all Work Product
to CTS and agrees to execute any instruments and do all other things reasonably
requested by CTS (during and after engagement by CTS) in order to vest more
fully in CTS all ownership rights in Work Product. Consultant’s obligation
hereunder shall include but not be limited to providing assistance and executing
all documents as may be necessary or proper for the filing and prosecution of
letters patent, both U.S. and foreign, or assigning to CTS or its designee any
patent applications, pertaining to Work Product.



 
6.
Confidential Information.  Consultant acknowledges that Consultant shall or may
be making use of and/or may be adding to confidential information of a special
and unique nature and value relating to such matters as CTS’ products, trade
secrets, systems, designs, methods, computer software, documentation, manuals,
white papers and other confidential reports and communications (“Confidential
Information”). Consultant further acknowledges that any information and
materials received by Consultant from third parties shall be included in the
definition of Confidential Information. Consultant acknowledges that Consultant
is granted only a limited right to use Confidential Information for the purpose
of performing services under this Agreement and shall assert no right, title or
interest in Confidential Information. Consultant agrees that Consultant shall
not directly or indirectly, during the term of this Agreement and thereafter,
disclose, divulge, reveal, report, publish, transfer or use Confidential
Information for any purpose whatsoever except as required in the performance of
services under this Agreement. Consultant shall not remove Confidential
Information from CTS’ premises without CTS’ consent.  Upon termination,
Consultant shall promptly return any CTS confidential information in her
possession to CTS and shall not retain any copies thereof. Consultant must at
all times use his best efforts to prevent publication or disclosure of any
Confidential Information. These restrictions shall cease to apply to any
information which shall become available to the public generally otherwise than
through the default of Consultant.

 
 
7.
Applicable Law.  This Agreement and all questions arising in connection
therewith shall be governed by the laws of the State of Indiana.



 
8.
Assignment.  All rights, benefits and duties of CTS under this Agreement shall
be transferable by CTS to its successors and assignees, and all covenants and
agreements herein shall inure to the benefit of, and be enforceable by, or
against, CTS' successors and assignees.  Consultant may not assign this
Agreement or any duties hereunder without the express written consent of CTS.



 
9.
No Prior Agreements. Consultant represents that Consultant’s performance under
this Agreement does not and shall not breach any fiduciary or other duty or any
covenant, agreement or understanding (including, without limitation, any
agreement related to proprietary information, knowledge or data acquired by
Consultant in confidence, trust or otherwise prior to Consultant’s engagement by
CTS) to which Consultant is a party or by the terms of which Consultant may be
bound.  Consultant covenants and agrees that Consultant shall not disclose to
CTS or induce CTS to use any such proprietary information, knowledge or data
belonging to any previous client, employer or others.

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 7th day of December, 2013.

 
CTS
Corporation                                                                                      Thomas
A. Kroll
 
By:      /s/ Kieran
O’Sullivan                                                         /s/ Thomas A.
Kroll     
    Kieran O’Sullivan
    President & Chief Executive Officer